     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 1 of 38

 1   COSCA LAW CORPORATION
     CHRIS COSCA SBN 144546
 2   1007 7th Street, Suite 210
 3   Sacramento, CA 95814
     916-440-1010
 4
     AMY L. BELLANTONI
 5   THE BELLANTONI LAW FIRM, PLLC
     2 Overhill Road, Suite 400
 6   Scarsdale, NY 10583
 7   Telephone: 914-367-0090
     Facsimile: 888-763-9761
 8   Pro Hac Vice

 9   Attorneys for Plaintiffs
10                               IN THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
11
     --------------------------------------------------------x
12   MARK BAIRD and
     RICHARD GALLARDO,
13
                                        Plaintiffs,              Case No.: 2:19-cv-00617-KJM-AC
14
                      v.                                         FIRST AMENDED COMPLAINT
15                                                               FOR DECLARATORY AND
     XAVIER BECERRA, in his official capacity                    INJUNCTIVE RELIEF
16
     as Attorney General of the State of California,
17
                                        Defendant.
18
     --------------------------------------------------------x
19

20           NOW COME Plaintiffs, MARK BAIRD and RICHARD GALLARDO, by and through
21   their counsel, and allege against Defendant California Attorney General Xavier Becerra as

22   follows:

23                                          NATURE OF THE ACTION

24           1. This is an action for declaratory and injunctive relief proximately caused by the actions

25   of the defendant for violations of Plaintiffs’ fundamental human rights under the Second

26   Amendment to the United States Constitution pursuant to 42 U.S.C. §1983.

27

28
                                                 1
                    __________________________________________________________
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 2 of 38

 1                                     JURISDICTION AND VENUE

 2          2. The Court’s jurisdiction over Plaintiffs’ federal claims is authorized pursuant to 28

 3   U.S.C. § 1331 and § 1343.

 4          3. The Court’s jurisdiction over Plaintiffs’ claims for injunctive and declaratory relief is

 5   authorized by 28 U.S.C. § 2201 and § 2202.

 6          4. The Court’s jurisdiction over Plaintiffs’ federal claims and for statutory attorney’s fees

 7   is authorized pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988.

 8          5. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) because a

 9   substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.

10                                              THE PARTIES

11          6. Plaintiff, MARK BAIRD (“Plaintiff” or “Mr. Baird”) is a United States citizen and a

12   resident of Siskiyou County, California.

13          7. Plaintiff, RICHARD GALLARDO (“Plaintiff” of “Mr. Gallardo”) is a United States

14   citizen and a resident of Shasta County, California.

15          8. Defendant XAVIER BECERRA (“Defendant” or “Defendant Becerra”) is the Attorney

16   General of the State of California. Defendant Becerra is sued herein in his official capacity only.

17   Pursuant to California State Constitution Article V, Section 13, as the Attorney General for the

18   State of California, Defendant is the chief law enforcement officer of the State whose duty it is to

19   ensure that the laws of the State are uniformly and adequately enforced.

20          9. Defendant Becerra has direct supervision over every district attorney and sheriff and

21   over such other law enforcement officers as may be designated by law, in all matters pertaining to

22   the duties of their respective offices, and may require any of said officers to make reports

23   concerning the investigation, detection, prosecution, and punishment of crime in their respective

24   jurisdictions as to Defendant may seem advisable.

25          10. Whenever in the opinion of the Defendant any law of the State is not being

26   adequately enforced in any county, it shall be Defendant’s duty to prosecute any violations of law

27   of which the superior court shall have jurisdiction. In such cases Defendant shall have all the

28   powers of a district attorney. When required by the public interest or directed by the Governor,
                                                      2
                 __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 3 of 38

 1   Defendant shall assist any district attorney in the discharge of the duties of that office.

 2                                       STATEMENT OF FACTS

 3   Plaintiff Mark Baird: Siskiyou County

 4          11. Plaintiff Mark Baird is an individual of unquestionably good moral character, a law-

 5   abiding citizen, and has never been charged with, summoned, or arrested for any violation of the

 6   California State Penal Code or any other criminal offense.

 7          12. Mr. Baird is not a person prohibited by state or federal law from possessing,

 8   receiving, owning, or purchasing a firearm.

 9          13. Mr. Baird does not hold a California firearm license and does not fall within any of

10   the exemptions to the California Penal Code sections criminalizing the possession of firearms,

11   whether loaded or unloaded.

12          14. Mr. Baird possesses firearms (handguns and long guns) in his home for self-defense.

13          15. Under California law, no license is required to possess a handgun in one’s home for

14   self-protection.

15          16. Mr. Baird seeks to carry a handgun for self-protection outside of his home.

16          17. Mr. Baird seeks to carry a firearm for self-protection outside of his home and in

17   public without the need to demonstrate any “cause” or “reason” for the issuance thereof.

18          18. Mr. Baird seeks to carry a firearm for self-protection outside of his home and in

19   public without the government dictating the manner in which he carries his firearm - loaded and

20   exposed, concealed, and/or unloaded and exposed.

21          19. The County of Siskiyou, California, according to the most recent federal census, has a

22   population of less than 200,000 people.

23          20. Based on the population of Siskiyou County, its residents are eligible to apply for an

24   open carry firearm license under California’s statutory firearms licensing scheme.

25          21. As a resident of the County of Siskiyou, Mr. Baird is prohibited from applying for a

26   handgun carry license in any other county in California.

27          22. Mr. Baird intends to carry a handgun outside of his home, open and exposed or

28   otherwise, with or without a carry license.
                                               3
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 4 of 38

 1          23. Mr. Baird intends to carry a handgun open and exposed outside of Siskiyou County.

 2          Siskiyou County Application Process Devoid of “Open Carry” Option

 3          24. The Siskiyou County written criteria for the issuance of a carry license does not

 4   contain an option for applying for an open carry license.

 5          25. The Siskiyou County written instructions for a “carry” license only identify an option

 6   for concealed carry, not open carry.

 7          26. The Siskiyou County handgun licensing procedure has no option for individuals not

 8   prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm to

 9   apply for an open carry license.

10          27. The Siskiyou County Sheriff’s Office Information Form is entitled, “CONCEALED

11   WEAPON LICENSE RENEWAL/CHANGE”.

12          28. The Siskiyou County Sheriff’s Office has no form for an “Open Carry Renewal/

13   Change”.

14          29. The second page of the Siskiyou County Sheriff’s Office Information Form indicates,

15   “Signature of CCW holder”.

16          30. There are no forms used by the Siskiyou County Sheriff’s Office, or available to the

17   law-abiding residents of Siskiyou County, for the purpose of applying for an “Open Carry”

18   handgun license.

19          31. The Siskiyou County Sheriff’s website only provides “Concealed Carry Weapon

20   Information”, and not “Open Carry Weapon Information”. The Siskiyou County Sheriff’s website

21   has no information related to obtaining and/or applying for an open carry license.

22          32. The Siskiyou County Sheriff’s Office provides to carry license applicants an

23   approved firearm application form issued by the State of California Department of Justice (the

24   “DOJ Application”). The DOJ Application contains a section for the applicant to indicate the type

25   of license being applied for, which is to be filled out by the applicant.

26          33. The “type of license” section on the DOJ Application handed out by the Siskiyou

27   County Sheriff’s Office is pre-populated by the Siskiyou County Sheriff’s Office and indicates,

28   “STANDARD CCW”.
                                               4
                  __________________________________________________________
                                        FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 5 of 38

 1          34. By filling in the “type of license” section on the DOJ Application, the Siskiyou

 2   County Sheriff’s Office eliminates the ability for Siskiyou County residents to apply for an open

 3   carry license.

 4          35. By filling in the “type of license” section on the DOJ Application, the Siskiyou

 5   County Sheriff’s Office purposely conceals from its residents their right to choose the type of

 6   handgun license to apply for, to wit, open carry.

 7          36. On more than one occasion, Mr. Baird applied to Siskiyou County Sheriff Jon Lopey

 8   (“Sheriff Lopey”) for an open carry license for self-defense in public pursuant to California Penal

 9   Code § 26150.

10          37. Sheriff Lopey has denied each of Mr. Baird’s requests for an open carry firearms

11   license.

12          38. In Siskiyou County, even where an applicant has met the criteria for the issuance of

13   an open carry license, the “may issue” language of California’s licensing scheme gives Sheriff

14   Lopey the authority to deny the application. (Penal Code § 26150(b)).

15          39. Mr. Baird has met the criteria for the issuance of an open carry license, yet Sheriff

16   Lopey has denied his applications.

17          40. Sheriff Lopey was authorized to deny Mr. Baird’s applications because California’s

18   licensing scheme contains the language “may issue”. (Penal Code § 26150(b)).

19          41. Upon information and belief, Sheriff Lopey’s described conduct is performed at the

20   direction of and/or with the knowledge and approval of Defendant Becerra.

21          42. There is no administrative appeal process available for challenging Sheriff Lopey’s

22   denial of Mr. Baird’s applications for an open carry license.

23          43. Even if there were an available administrative appeal process to challenge Sheriff

24   Lopey’s denial of Mr. Baird’s application for an open carry license, such ‘process’ would be

25   futile because Sheriff Lopey informed Mr. Baird that he will not issue “open carry” licenses.

26          44. Upon information and belief, Sheriff Lopey has not issued any open carry firearm

27   licenses during his tenure as Sheriff of Siskiyou County.

28
                                               5
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 6 of 38

 1          45. If the language of California’s licensing scheme provided that the Sheriffs “shall

 2   issue” an open carry license to applicants who are not prohibited by state or federal law from

 3   possessing, receiving, owning, or purchasing a firearm, Sheriff Lopey would be required by law

 4   to issue an open carry license to Mr. Baird.

 5          46. Mr. Baird would apply for an open carry license in a county other than Siskiyou

 6   County, but is prohibited by California Penal Code § 26150 (b) (2).

 7          47. California law requires open carry license applications be made in the county of

 8   residence.

 9          48. Mr. Baird seeks to carry a firearm loaded and exposed for self-protection outside of

10   Siskiyou County, but is precluded by California State Penal Code § 26150 (b) (2), which provides

11   that an open carry license is only valid in the county of issuance.

12          49. If issued an open carry license. Mr. Baird’s right to self-protection outside of his

13   home will exist only within Siskiyou County.

14          50. The moment Mr. Baird steps over the line from Siskiyou County into any other

15   county in California, his open carry license becomes invalid, leaving him subject to criminal

16   prosecution and incarceration. (See, Penal Codes § 25850, § 26350, § 26150, and § 26155).

17          51. Mr. Baird, in fact, travels outside of Siskiyou County and intends to carry a handgun

18   loaded and exposed for self-protection during such travels throughout the State of California.

19          52. Irrespective of the frequency of Mr. Baird’s travels outside of Siskiyou County, his

20   right to open carry while traveling outside of his county of residence is being infringed and

21   violated by California State Law and Defendant who, inter alia, enforce and direct the

22   enforcement of such laws.

23          53. Mr. Baird intends to exercise his Second Amendment right to carry a handgun outside

24   of his home for self-protection, including carrying loaded and exposed, in Siskiyou County and

25   throughout the State of California, with or without a license to carry, as he is not a person

26   prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm

27   who seeks to exercise a core right protected by the Second Amendment.

28
                                               6
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 7 of 38

 1   Plaintiff Richard Gallardo: Shasta County

 2          54. Plaintiff Richard Gallardo is an individual of unquestionably good moral character, a

 3   law-abiding citizen, and has never been charged with, summoned, or arrested for any violation of

 4   the California State Penal Code or any other criminal offense.

 5          55. Mr. Gallardo is not a person prohibited by state or federal law from possessing,

 6   receiving, owning, or purchasing a firearm.

 7          56. Mr. Gallardo does not hold a California firearm license and does not fall within any of

 8   the exemptions to the California Penal Code sections criminalizing the possession of firearms,

 9   whether loaded or unloaded.

10          57. Mr. Gallardo possesses firearms in his home for self-defense.

11          58. Under California law, no license is required to possess a firearm in one’s home for

12   self-defense.

13          59. Mr. Gallardo seeks to carry a handgun for self-protection outside of his home.

14          60. Mr. Gallardo also seeks to carry a handgun loaded and exposed for self-protection

15   outside of his home and in public.

16          61. Mr. Gallardo seeks to carry a firearm for self-protection outside of his home and in

17   public without the need to demonstrate any “cause” or “reason” for the issuance thereof.

18          62. Mr. Gallardo seeks to carry a firearm for self-protection outside of his home and in

19   public without the government dictating the manner in which he carries his firearm - loaded and

20   exposed, concealed, and/or unloaded and exposed.

21          63. Mr. Gallardo is a resident of Shasta County, California. Shasta County has a

22   population of less than 200,000 people. The residents of Shasta County are eligible to apply for

23   an open carry firearm license under California’s statutory firearms licensing scheme.

24          64. Based on the population of Shasta County, its residents are eligible to apply for an

25   open carry firearm license under California’s statutory firearms licensing scheme.

26          65. As a resident of the County of Shasta, Mr. Gallardo is prohibited from applying for a

27   concealed carry or open carry license in any other county in California.

28
                                                  7
                     __________________________________________________________
                                    FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 8 of 38

 1             66. Mr. Gallardo intends to carry a handgun outside of his home, open and exposed or

 2   otherwise, with or without a carry license.

 3             67. Mr. Gallardo intends to carry a handgun open and exposed outside of Shasta County.

 4             Shasta County Application Process Devoid of “Open Carry” Option

 5             68. The Shasta County written criteria for the issuance of a carry license does not contain

 6   an option for applying for an open carry license.

 7             69. The Shasta County written instructions for a “carry” license identify only “concealed

 8   carry”.

 9             70. The Shasta County handgun licensing procedure has no option for individuals not

10   prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm to

11   apply for an open carry license.

12             71. The Shasta County Sheriff’s Office Criteria and Requirements Form only mentions

13   the process for applying for a Concealed Carry License.

14             72. The Shasta County Sheriff’s Office has no application form for an “Open Carry

15   Renewal/Change”.

16             73. There are no forms available or used by the Shasta County Sheriff’s Office for the

17   purpose of applying for an “Open Carry” handgun license.

18             74. The Shasta County Sheriff’s website only provides information pertaining to applying

19   for a “Concealed Carry Weapon” license, and no information pertaining to applying for an “Open

20   Carry” license.

21             75. The Shasta County application instructions entitled, “Concealed Weapon Permit

22   Application Process” only pertains to applying for a concealed carry license. Shasta County has

23   no instructions pertaining to applying for an open carry license.

24             76. The Shasta County Sheriff’s Office provides the approved firearm application form

25   issued by the State of California Department of Justice (the “DOJ Application”), which is

26   entitled, “Standard Application for License to Carry a Concealed Weapon (CCW).”

27             77. Shasta County Sheriff Tom Bosenko (“Sheriff Bosenko”) has not issued any open

28   carry firearm licenses during his tenure in Shasta County.
                                                       8
                  __________________________________________________________
                                        FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 9 of 38

 1          78. Sheriff Bosenko has publicly declared that he will never issue an open carry firearm

 2   license because open carry would cause a lot of angst, fear, and concern for his deputies.

 3          79. Sheriff Bosenko stated publicly that, to his knowledge based on his regular meetings

 4   with the Sheriffs around the State, none of the Sheriffs serving in § 26150 (b) (2) counties in

 5   California have ever issued “open carry” pistol licenses. Upon information and belief, Sheriff

 6   Bosenko and all other Sheriffs in the State of California are refusing to issue open carry firearm

 7   licenses at the direction of and/or with the knowledge and approval of Defendant Becerra.

 8          80. Mr. Gallardo applied to Sheriff Bosenko’s office for an open carry license on more

 9   than one occasion. Each of Mr. Gallardo’s applications for an open carry license were denied by

10   the Shasta County Sheriff’s Office.

11          81. The Shasta County Sheriff’s Office explained, “We don’t offer a license to carry

12   loaded and exposed in Shasta County. This type of license is only good in the county issued and

13   we would have to extend this option to all permit holders.”

14          82. Mr. Gallardo has met the criteria for the issuance of an open carry license, yet the

15   “may issue” language of California’s licensing scheme gives Sheriff Bosenko the authority to

16   deny the application. (Penal Code §26150 (b)).

17          83. If the language of California’s licensing scheme provided that the Sheriffs “shall

18   issue” an open carry license to applicants who are not prohibited by state or federal law from

19   possessing, receiving, owning, or purchasing a firearm, Sheriff Lopey would be required by law

20   to issue an open carry license to Mr. Baird.

21          84. Mr. Gallardo would apply for an open carry license in a county other than Shasta

22   County, but is prohibited by California Penal Code 26150 (b) (2). California law requires open

23   carry license applications be made in the county of residence. Open carry licenses are invalid

24   outside of the county of issuance.

25          85. Mr. Gallardo does not have a residence outside of Shasta County and is, therefore,

26   ineligible to apply for an open carry license in any other county.

27          86. There is no administrative appeal process available for challenging Sheriff Bosenko’s

28   denial of Mr. Gallardo’s applications for an open carry license.
                                                      9
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 10 of 38

 1          87. Even if there were an available administrative appeal process to challenge Sheriff

 2   Bosenko’s denial of Mr. Gallardo’s application for an open carry license, such ‘process’ would be

 3   futile because Sheriff Bosenko admitted that he does not, and will not, issue open carry licenses

 4   in Shasta County.

 5          88. Mr. Gallardo seeks to carry a firearm loaded and exposed for self-protection outside

 6   of Shasta County, but is precluded by California State Penal Code § 26150 (b) (2), which

 7   provides that an open carry license is only valid in the county of issuance.

 8          89. If Mr. Gallardo is ultimately issued an open carry license, his right to self-protection

 9   outside of his home will exist only within Shasta County. The moment Mr. Gallardo steps over

10   the line from Shasta County into any other county in California, his open carry license would

11   become invalid, leaving him subject to criminal prosecution and incarceration. See, Penal Codes

12   § 25850, § 26350, § 26150, and § 26155.

13          90. Mr. Gallardo, in fact, travels outside of Shasta County and intends to carry a handgun

14   loaded and exposed for self-protection during such travels throughout the State of California.

15          91. Irrespective of the frequency of Mr. Gallardo’s travels outside of Shasta County, his

16   right to open carry while traveling outside of his county of residence is infringed and violated by

17   California State Law.

18          92. Mr. Gallardo intends to exercise his Second Amendment right to open carry in Shasta

19   County and throughout the State of California, with or without an open carry license, as he is a

20   law-abiding citizen, with no state or federal prohibitors to the possession of firearms, and seeks to

21   exercise a core right protected by the Second Amendment, to wit, the right to open carry a firearm

22   in public for self-protection.

23                              California Penal Codes § 26150 and § 26155

24          93. Under California law, no license is required to possess a firearm, including handguns,

25   in one’s home for self-defense.

26          94. With limited exceptions, carrying a weapon capable of being concealed (i.e., a

27   handgun) upon the person or in a vehicle outside of one’s residence is a crime in the absence of a

28   license to carry issued by the government. Penal Code § 25850.
                                                    10
                   __________________________________________________________
                                       FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 11 of 38

 1          95. To obtain a carry license, whether open carry or concealed carry, residents of

 2   California are required to apply to the statutory licensing authority, as enumerated in Penal Codes

 3   § 26150 and § 26155.

 4          96. Penal Codes § 26150 and § 26155 were enacted prior to the Supreme Court’s holding

 5   in McDonald v. Chicago, 561 U. S. 742, 778, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010).

 6          97. Penal Codes § 26150 and § 26155 were enacted under the false belief that the Second

 7   Amendment did not apply to the states.

 8          98. The issuance of a license to possess a handgun outside of one’s home is wholly within

 9   the subjective discretion of the county sheriff under Penal Code § 26150 and the chief or other

10   head of a municipal police department of any city or city and county under § 26155.

11          99. Under each statute, the licensing authority is imbued with unfettered discretion to

12   issue or deny an application possess a handgun outside of one’s home by the language, “may

13   issue a license”.

14          100. The investigation process for a license to carry a handgun involves an investigation

15   by the California Department of Justice, which determines whether the applicant is prohibited by

16   state or federal law from possessing, receiving, owning, or purchasing a firearm. See, Penal Code

17   § 26195.

18          101. A license to carry a handgun in public “shall not be issued if the Department of

19   Justice determines that the [applicant] is prohibited by state or federal law from possessing,

20   receiving, owning, or purchasing a firearm.” Penal Code § 26195.

21          102. Despite the mandatory investigation under § 26195, the licensing authorities are

22   imbued with unfettered discretion under § 26150 and § 26155 to issue or deny an application to

23   possess a handgun outside of the home.

24          103. Under § 26150 and § 26155, the licensing authority is imbued with unfettered

25   discretion to subjectively judge whether applicant has proven s/he “is of good moral character”

26   even though the applicant is not prohibited by state or federal law from possessing, receiving,

27   owning, or purchasing a firearm.

28
                                              11
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 12 of 38

 1            104. Under § 26150 and § 26155, the licensing authority is imbued with unfettered

 2   discretion to judge whether an applicant has proven that “good cause exists for issuance of the

 3   license”.

 4            105. Under § 26150 and § 26155, even where the above criteria have been satisfied, the

 5   licensing authority is imbued with unfettered discretion to issue or deny a (i) license to carry

 6   concealed or (ii) where the population of the county is less than 200,000 persons, a license to

 7   carry a handgun loaded and exposed.

 8            106. Under § 26150 and § 26155, even where the above criteria have been satisfied, the

 9   licensing authority is imbued with unfettered discretion to deny an application for an open carry

10   license.

11            107. Under § 26150 and § 26155, a license to carry open and exposed (“open carry”) is

12   only valid within the issuing county.

13            108. Under § 26150 and § 26155, a license to carry open and exposed (“open carry”) can

14   only be issued in a county with a population of less than 200,000.

15            109. Under § 26150 and § 26155, the licensing authority is imbued with unfettered

16   discretion to impose whatever restrictions and conditions that s/he deems warranted including, but

17   not limited to, restrictions as to the time, place, manner, and circumstances under which the

18   licensee may carry a pistol, revolver, or other firearm capable of being concealed upon the

19   person, over and above those enumerated by the California State Legislature.

20            110. Under Penal Code 26175 (a) (1), applications for carry licenses “shall be uniform

21   throughout the state, upon forms to be prescribed by the Attorney General.”

22            111. The California Department of Justice (“DOJ”) creates and provides to the state

23   Sheriff’s Offices standard Concealed Carry (“CCW”) Application Forms. See, Penal Code §

24   26175.

25            112. Penal Code § 26175 prohibits the licensing authority from creating or offering an

26   application for an open carry license that was not created by the California DOJ.

27            113. Under § 26175 (2), a committee composed of one representative of the California

28   State Sheriffs’ Association, one representative of the California Police Chiefs Association, and
                                                      12
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 13 of 38

 1   one representative of the Department of Justice is convened to review, and, as deemed

 2   appropriate, revise the standard application form for carry licenses.

 3              114. The California DOJ has not created, nor does it distribute to the various licensing

 4   authorities in the state, a form application for an open carry license.

 5              115. The licensing authorities in this state, along with Defendant Becerra, collectively

 6   consented to, and effectuated, a ban on the right to carry a handgun outside of the home for self-

 7   defense.

 8              116. The licensing authorities in this state, along with Defendant Becerra, collectively

 9   consented to, and effectuated, a ban on the open carriage of handguns in this state

10              117. For the time period encompassing 2012 to the commencement of this action, none of

11   the counties in California that have populations of less than 200,000 people (aka “26150(b)(2)

12   counties”) have issued open carry licenses.

13              118. California Penal Code § 26225 requires that a copy of all firearms licenses issued in

14   each county (open carry and concealed carry) be “filed immediately” with the California

15   Department of Justice (“DOJ”).

16              119. For the time period encompassing 2012 to the commencement of this action, the

17   DOJ’s records reflect no open carry licenses have been issued in the State of California.

18                                                     STATEMENT OF LAW 1

19                                            Public Carry is a Right, Not a Privilege

20              120. “In short, it would take serious linguistic gymnastics—and a repudiation of this

21   Court’s decision in Heller—to claim that the phrase ‘bear Arms’ does not extend the Second

22   Amendment beyond the home.” Rogers v. Grewal, 140 S. Ct. 1865, 1869, 207 L. Ed. 2d 1059,

23   1063, 2020 U.S. LEXIS 3248, *9, 28 Fla. L. Weekly Fed. S 340 (U.S. June 15, 2020) (Thomas, J.

24   dissenting from denial of certiorari).

25              121. As Justice Thomas clarified in Rogers v. Grewal, “at the time of the founding, as

26   now, to ‘bear’ meant to ‘carry.’ When used with ‘arms,’ . . . the term has a meaning that refers to

27   carrying for a particular purpose—confrontation.” Rogers, 140 S. Ct. at 1868 citing, Heller, 554

28   1
         The Statement of Law is integral to Plaintiffs’ claims and prayers for declaratory and injunctive relief.
                                                   13
                       __________________________________________________________
                                              FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 14 of 38

 1   U. S., at 584 (internal quotes omitted).

 2           122. “[T]he right to “bear arms” refers to the right to “‘wear, bear, or carry upon the

 3   person or in the clothing or in a pocket, for the purpose of being armed and ready for offensive or

 4   defensive action in a case of conflict with another person.’” Rogers, 140 S. Ct. at 1868 (quoting

 5   Muscarello v. United States, 524 U. S. 125, 143, 118 S. Ct. 1911, 141 L. Ed. 2d 111 (1998)

 6   (Ginsburg, J., dissenting) (alterations and some internal quotation marks omitted).

 7           123. “The most natural reading of this definition encompasses public carry.” Rogers, 140

 8   S. Ct. at 1868 citing, Peruta v. California, 582 U. S. ___, ___, 137 S. Ct. 1995, 198 L. Ed. 2d

 9   746, 748 (2017) (Thomas, J., dissenting from denial of certiorari).

10           124. The majority of violent confrontations occur outside the home. See, Rogers, 140 S.

11   Ct. at 1868 citing, Moore v Madigan, 702 F.3d 933, 937 (7th Cir 2012) (noting that “most

12   murders occur outside the home” in Chicago). “Thus, the right to carry arms for self-defense

13   inherently includes the right to carry in public. This conclusion not only flows from the definition

14   of ‘bear Arms’ but also from the natural use of the language in the text. As I have stated before, it

15   is ‘extremely improbable that the Framers understood the Second Amendment to protect little

16   more than carrying a gun from the bedroom to the kitchen.’” Rogers, 140 S. Ct. at 1868 citing,

17   Peruta, supra, at ___, 137 S. Ct. 1995, 198 L. Ed. 2d 746, 748 (Thomas, J. dissenting from denial

18   of certiorari).

19           125. “The meaning of the term ‘bear Arms’ is even more evident when read in the context

20   of the phrase ‘right . . . to keep and bear Arms. [U. S. Const., Amdt. 2.] To speak of ‘bearing’

21   arms solely within one’s home would conflate ‘bearing’ with ‘keeping,’ in derogation of Heller’s

22   holding that the verbs codified distinct rights.” Rogers, 140 S. Ct. at 1869 citing, Drake v Filko,

23   724 F3d 426, 444 (3d Cir 2013) (Hardiman, J., dissenting); Moore, supra, at 936.

24           126. Founding era legal commentators in America understood the Second Amendment

25   right to “bear Arms” to encompass the right to carry in public. Rogers, 140 S. Ct. at 1870.

26           127. An individual does not forfeit his right to self-protection by stepping outside of his

27   home. The right to self-protection is as great outside of one’s home as it is inside the home.

28   Moore v Madigan, 702 F3d 933, 941 (7th Cir 2012).
                                                 14
               __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 15 of 38

 1               Multi-Tiered Scrutiny of Second Amendment Violations is “Made Up”

 2           128. “Many courts have resisted our decisions in Heller and McDonald. [citing Silvester

 3   v. Becerra, 583 U. S. ___, ___, 138 S. Ct. 945, 200 L. Ed. 2d 293, 299 (2018) (opinion dissenting

 4   from denial of certiorari)]. Instead of following the guidance provided in Heller, these courts

 5   minimized that decision’s framework. [citing, Gould v. Morgan, 907 F. 3d 659, 667 (CA1 2018)

 6   (concluding that our decisions “did not provide much clarity as to how Second Amendment

 7   claims should be analyzed in future cases”)]. They then ‘filled’ the self-created ‘analytical

 8   vacuum’ with a ‘two-step inquiry’ that incorporates tiers of scrutiny on a sliding scale. [citing

 9   National Rifle Assn. of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, and Explosives, 700 F.

10   3d 185, 194 (CA5 2012); Powell v. Tompkins, 783 F. 3d 332, 347, n. 9 (CA1 2015) (compiling

11   Circuit opinions adopting some form of the sliding-scale framework)].” Rogers, 140 S Ct 1865at

12   1866.

13           129. Of the states that require “good cause” or “proper cause” for the issuance of a carry

14   license, like California and New York, the circuit courts have applied a test for scrutiny that is

15   “entirely made up. The Second Amendment provides no hierarchy of ‘core’ and peripheral

16   rights. And the Constitution does not prescribe tiers of scrutiny.” Rogers, 140 S. Ct. at 1867

17   (emphasis added) citing, Whole Woman’s Health v. Hellerstedt, 579 U. S. ___, ___, 136 S. Ct.

18   2292, 195 L. Ed. 2d 665, 706 (2016) (Thomas, J., dissenting); Heller v District of Columbia, 399

19   U.S. App DC 314, 670 F.3d 1283, 1247 (2011) (Heller II), supra, at 1283 (Kavanaugh, J.,

20   dissenting) (listing constitutional rights that are not subject to means-ends scrutiny).

21           130. “[T]here is nothing in our Second Amendment precedents that supports the

22   application of what has been described as ‘a tripartite binary test with a sliding scale and a

23   reasonable fit.’” Rogers, 140 S. Ct. at 1867 citing, Duncan v. Becerra, 265 F. Supp. 3d 1106,

24   1117 (SD Cal. 2017), aff ’d, 742 Fed. Appx. 218 (CA9 2018).

25      Application of the “Made Up” Scrutiny Test Yields Analyses Inconsistent with Heller

26           131. “Even accepting this test on its terms, its application has yielded analyses that are

27   entirely inconsistent with Heller. There, we cautioned that “[a] constitutional guarantee subject to

28   future judges’ assessments of its usefulness is no constitutional guarantee at all,” stating that our
                                                      15
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 16 of 38

 1   constitutional rights must be protected “whether or not future legislatures or (yes) even future

 2   judges think that scope too broad.” Rogers, 140 S. Ct. at 1867 citing, Heller, 554 U. S. at 634-

 3   635.

 4           132. While erroneously applying a “made up” test inconsistent with the holding in Heller,

 5   [see, Rogers v Grewal, 140 S Ct at 1867] the Ninth Circuit has held that the “concealed carry” of

 6   firearms is merely a ‘privilege’ and not a core right subject to the protections of the Second

 7   Amendment. Peruta v County of San Diego, 824 F3d 919, 942 (9th Cir 2016) (en banc) (Peruta II)

 8   (cert. den.).

 9          “Interest Balancing” Public Safety Inquiries Were Explicitly Rejected by Heller

10           133. “The Second Amendment provides no hierarchy of ‘core’ and peripheral rights. And

11   the Constitution does not prescribe tiers of scrutiny. On that basis, we explicitly rejected the

12   invitation to evaluate Second Amendment challenges under an ‘interest-balancing inquiry, with

13   the interests protected by the Second Amendment on one side and the governmental public-safety

14   concerns on the other…But the application of the test adopted by the courts of appeals has

15   devolved into just that.” Rogers, 140 S. Ct. at 1867.

16           134. “In fact, at least one scholar has contended that this interest-balancing approach has

17   ultimately carried the day, as the lower courts systematically ignore the Court’s actual holding in

18   Heller. See Rostron, Justice Breyer’s Triumph in the Third Battle Over the Second Amendment,

19   80 Geo. Wash. L. Rev. 703 (2012). With what other constitutional right would this Court allow

20   such blatant defiance of its precedent?” Rogers, 140 S. Ct. at 1867.

21                      Law Enforcement Has No Duty to Protect Any Individual

22           135. It is well-settled that law enforcement has no duty to protect the individual. See,

23   Balistreri v Pacifica Police Dept., 901 F2d 696, 699-700 (9th Cir 1988) (dismissing complaint

24   where police failed to take steps to respond to the continued threats, harassment and violence by

25   estranged husband because “there is, in general, no constitutional duty of state officials to protect

26   members of the public at large from crime.”); Martinez v. California, 444 U.S. 277, 284-85, 62 L.

27   Ed. 2d 481, 100 S. Ct. 553 (1980); Ketchum v County of Alameda, 811 F2d 1243, 1244-47 (9th

28   Cir 1987); Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir. 1982).
                                                  16
                 __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 17 of 38

 1          136. Not only does the individual have the right to self-protection, s/he has the duty of

 2   self-protection at home and in public because of the absence of law enforcement to protect any

 3   individual.

 4          137. The Supreme Court has recognized that the individual’s right to self-defense is as

 5   critical and fundamental outside of the home as it is inside of the home. See, District of Columbia

 6   v. Heller, 554 US at 595-599; McDonald, 561 U.S. at 776.

 7                               California’s Handgun Licensing Scheme

 8          138. With limited exceptions, carrying a weapon capable of being concealed (i.e., a

 9   handgun) upon the person or in a vehicle outside of one’s residence is a crime in the absence of a

10   license to carry a handgun issued by the government. Penal Code § 25850.

11          139. Openly carrying an unloaded handgun upon one’s person outside of the home is a

12   crime. See, Penal Code § 26350.

13          140. To obtain a license to carry a handgun, whether for open carry or concealed carry,

14   residents of California are required to apply to the statutory licensing authority, as enumerated in

15   Penal Codes § 26150 and § 26155.

16          141. Penal Codes § 26150 and § 26155 were enacted prior to the Supreme Court’s holding

17   in McDonald v. Chicago, 561 U. S. 742, 778, 130 S. Ct. 3020, 177 L. Ed. 2d 894 (2010).

18          142. Penal Codes § 26150 and § 26155 were enacted under the false belief that the Second

19   Amendment did not apply to the states.

20          143. Under California’s licensing scheme, the issuance of a license to possess a handgun

21   outside of one’s home is wholly within the subjective discretion of the county sheriff under

22   § 26150 and the chief or other head of a municipal police department of any city or city and

23   county under § 26155.

24          144. For every carry license issued, each licensing authority is imbued with unfettered

25   discretion to impose whatever restrictions and conditions that s/he deems warranted including, but

26   not limited to, restrictions as to the time, place, manner, and circumstances under which the

27   licensee may carry a pistol, revolver, or other firearm capable of being concealed upon the

28   person, over and above those enumerated by the California State Legislature.
                                                   17
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 18 of 38

 1          145. Under Penal Code § 26175 (a) (1), applications for carry licenses “shall be uniform

 2   throughout the state, upon forms to be prescribed by the Attorney General.”

 3          146. The California Department of Justice (“DOJ”) creates and provides to the state

 4   Sheriff’s Offices standard Concealed Carry (“CCW”) Application Forms. See, Penal Code

 5   § 26175.

 6          147. Penal Code § 26175 prohibits the licensing authority from creating or offering an

 7   application for an open carry license that was not created by the California DOJ.

 8          148. Under § 26175 (2), a committee composed of one representative of the California

 9   State Sheriffs’ Association, one representative of the California Police Chiefs Association, and

10   one representative of the Department of Justice is convened to review, and, as deemed

11   appropriate, revise the standard application form for carry licenses.

12          149. The California DOJ has not created, nor does it distribute to the various licensing

13   authorities in the state, a form application for an open carry license.

14          150. The licensing authorities in this state, along with Defendant Becerra, collectively

15   consented to and effectuated a ban on the open carriage of handguns in this state.

16          151. For the time period encompassing 2012 to the commencement of this action, none of

17   the counties in California that have populations of less than 200,000 people (aka “26150(b)(2)

18   counties”) have issued open carry licenses.

19          152. California Penal Code § 26225 requires that a copy of all firearms licenses issued in

20   each county (open carry and concealed carry) be “filed immediately” with the California

21   Department of Justice (“DOJ”).

22          153. For the time period encompassing 2012 to the commencement of this action, the

23   DOJ’s records reflect no open carry licenses have been issued in the State of California.

24                            “May Issue” Discretion of § 26150 and § 26155

25                                    Violates the Second Amendment

26          154. Every application for a handgun carry license requires an investigation by the

27   California DOJ to determine whether the applicant is prohibited under state or federal law from

28   possessing, receiving, owning, or purchasing a firearm. See, Penal Code § 26195.
                                                     18
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 19 of 38

 1          155. Under § 26150 (a) and § 26155 (a), even where an applicant is not prohibited under

 2   state or federal law from possessing, receiving, owning, or purchasing a firearm, the licensing

 3   authority has the discretion to deny the carry application.

 4          156. The language in § 26150 (a) and § 26155 (a) that a licensing authority “may issue a

 5   license”, authorizes but does not require, the licensing authority to issue, a handgun carry license.

 6          157. This discretionary power subjects the Second Amendment right to carry arms for

 7   self-protection outside of the home to the discretionary whims of the government.

 8                  Subjective “Moral Character” Discretion of § 26150 and § 26155

 9                                   Violates the Second Amendment

10          158. The licensing authorities are imbued with unfettered discretion to issue or deny an

11   application to possess a handgun outside of one’s home even where an applicant has no

12   prohibitors to firearm possession under state or federal law.

13          159. Under Penal Codes § 26150 and § 26155, the licensing authority has unfettered

14   discretion to deny the issuance of handgun carry license to an applicant who is not otherwise

15   prohibited under state or federal law from possessing, receiving, owning, or purchasing a firearm

16   simply because the licensing authority feels that the applicant does not have “good moral

17   character”.

18          160. The subjective and discretionary “moral character” language of § 26150 and

19   § 26155 violates the Second Amendment.

20                         “Good Cause” Requirement of § 26150 and § 26155

21                                   Violates the Second Amendment

22          161. Under § 26150 (a) (2) and § 26155 (a) (2), an applicant must demonstrate “good

23   cause” for the issuance of a carry license, whether for open carry or concealed carry.

24          162. Requiring an individual to prove “good cause” before a license to carry a handgun

25   outside of the home – whether for a concealed carry license or an open carry license - violates the

26   Second Amendment. See, Rogers, 140 S. Ct. at 1868 (quoting Muscarello v. United States, 524

27   U. S. 125, 143, 118 S. Ct. 1911, 141 L. Ed. 2d 111 (1998) (Ginsburg, J., dissenting) (alterations

28   and some internal quotation marks omitted) (“[T]he right to “bear arms” refers to the right to
                                                    19
                 __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 20 of 38

 1   “‘wear, bear, or carry upon the person or in the clothing or in a pocket, for the purpose of being

 2   armed and ready for offensive or defensive action in a case of conflict with another person.’”

 3                    The “Good Cause” Requirement Bans an Enumerated Right

 4          163. “It appears that a handful of States throughout the country prohibit citizens from

 5   carrying arms in public unless they can establish ‘good cause’ or a ‘justifiable need’ for doing so.

 6   The majority of States, while regulating the carrying of arms to varying degrees, have not

 7   imposed such a restriction, which amounts to a ban on the ability of most citizens to exercise an

 8   enumerated right.” Rogers, 140 S. Ct. at 1874 citing, Wrenn v District of Columbia, 431 US App

 9   DC 62, 78, 864 F3d 650, 666 (2017) (internal alterations omitted).

10          164. The average person cannot establish “good cause”, which is commonly defined in the

11   Ninth Circuit and other circuits demonstrating a need for self-protection that is greater than the

12   average person, requiring documented threats of violence that establish the applicant is a target

13   and at risk for specific harm.

14          165. “Good cause” in California is rarely established because members of the general

15   public have not had specific threats made against them nor can the average person demonstrate

16   that they are being targeted for violent acts.

17          166. The definition of “good cause” in California does not include the basic human right

18   to self-protection outside of one’s home.

19          167. The subjective nature of what constitutes “good cause” for the issuance of a carry

20   license vary from county to county as determined by the sheriff in office at the time; the

21   definition is subject to change at the whim of the sitting sheriff and/or when a new sheriff is

22   elected.

23          168. The “good cause” requirement amounts to a total ban on public carry for the typical

24   law-abiding citizen.

25          169. When the “good cause” requirement is analyzed regarding its effect on the typical

26   law-abiding citizen, it prevents and precludes the typical member of society from self-protection

27   outside of their home. See, Wrenn v. District of Columbia, 864 F.3d 650, 665-666 (DC Cir 2017)

28   (“…the good-reason law is necessarily a total ban on most D.C. residents’ right to carry a gun in
                                                    20
                __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 21 of 38

 1   the face of ordinary self-defense needs, where these residents are no more dangerous with a gun

 2   than the next law-abiding citizen.”).

 3          170. The very objective of the “good cause” requirement is to eliminate the public

 4   carriage of firearms. Because the average person cannot establish “good cause” as defined under

 5   California jurisprudence, few “concealed carry” licenses are issued in this state.

 6          171. The “good cause” requirement has, in fact, prevented the issuance of any open carry

 7   license in the State of California since 2012.

 8          172. The “good cause” requirement is per se unconstitutional because it requires

 9   individuals to distinguish themselves from the typical law-abiding citizen, however, fundamental

10   rights like the right to self-protection are the same for all non-prohibited persons.

11          173. No individual who is not prohibited by state or federal law from possessing,

12   receiving, owning, or purchasing a firearm can be required to prove they are entitled to protect

13   themselves from harm, particularly when law enforcement has no duty to protect the individual.

14          174. Plaintiffs’ right to self-protection exists wherever they are – whether in public or at

15   home – its value and inalienability does not change based on their location.

16          175. A person does not lose his right to protect himself simply by walking outside of his

17   front door. See, District of Columbia v. Heller, 554 US at 595-599 (The basic human right to self-

18   defense is inseparable from the individual. The right of the law-abiding individual to possess

19   firearms for the safety, defense, and preservation of one’s own body, is as critical and

20   fundamental outside of the home as it is inside of the home.).

21          176. By requiring “good cause” for the issuance of any carry license – open or concealed

22   – California’s licensing scheme violates the Second Amendment.

23          177. To the extent that the Ninth Circuit upheld “good cause” requirements for the

24   issuance of a concealed carry license based on the view that the Second Amendment does not

25   extend to the concealed carry of firearms in public by members of the general public, [Peruta v

26   County of San Diego, 824 F3d at 939] the “good cause” requirement for the issuance of an open

27   carry license violates the Second Amendment.

28
                                              21
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 22 of 38

 1          178. The “good cause” requirement for the issuance of a license to carry a handgun under

 2   California Penal Code § 26150 and § 26155 should be declared a violation of the Second

 3   Amendment and should be enjoined from enforcement and stricken as unconstitutional.

 4          179. Alternatively, those portions of California Penal Code § 26150 and § 26155 requiring

 5   an applicant to show “good cause” for the issuance of an “open carry” firearm license should be

 6   declared a violation of the Second Amendment, enjoined from enforcement, and stricken as

 7   unconstitutional.

 8     The Government’s Authority to Dictate How Handgun is Carried, Possessed, and Worn

 9                                    Violates the Second Amendment

10          180. California’s licensing scheme, which creates two separate handgun carry licenses –

11   concealed carry and open carry – violates the Second Amendment by interfering with the manner

12   in which an individual chooses to wear, carry, and possess his/her firearm outside of the house.

13          181. Under § 26150 (b) and § 26155 (b), the licensing authority, not the individual,

14   decides how his/her handgun will be carried, worn, and possessed for self-protection outside of

15   the home.

16          182. Via the “may issue” language of § 26150 (b) and § 26155 (b) the licensing authority

17   has unfettered discretion to issue a concealed carry license, an open carry license, or neither, but

18   not both.

19          183. Conversely, § 26150 (b) and § 26155 (b) grant the government unfettered discretion

20   to deny an application for an open carry license and, instead issue a concealed carry license via

21   the “may issue” language.

22          184. The government’s interference with the manner in which an individual carries, wears,

23   and possesses his/her handgun for self-protection in public violates the Second Amendment.

24          185. The term “bears a firearm” refers to an individual “carrying the weapon on or about

25   his person for the purpose of being armed and ready for offensive or defensive action in case of a

26   conflict.” Muscarello v United States, 524 US 125, 139-140 (1998) (Justice Ginsberg, dissenting

27   opinion), citing, Black's Law Dictionary 214 (6th ed. 1990) (defining the phrase “carry arms or

28   weapons”). “On or about his person” necessarily means one’s body or within his area of reach.
                                                   22
                __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 23 of 38

 1             186. The government’s interference with the manner in which a law-abiding individual

 2   can bear arms in public unlawfully infringes upon the Second Amendment and fails to promote

 3   any significant, substantial, or important government objective. Pena v Lindley, 898 F3d 969, 979

 4   (9th Cir 2018), citing, Jackson v. City & Cty. of San Francisco, 746 F.3d 953, 965 (9th Cir.

 5   2014).

 6             187. A firearm in the hands of a person not prohibited under state or federal law from

 7   possessing, receiving, or purchasing a firearm, such as Plaintiffs, is a tool for the protection of

 8   self and family.

 9             188. A non-prohibited person carrying a firearm, such as Plaintiffs, is no more likely to

10   commit a crime with that firearm than he is likely to commit a crime with the car he drives, the

11   knife in his tackle box, or the axe in his shed.

12             189. California strives to eliminate the public carry of firearms altogether, as borne out by

13   California’s licensing scheme which requires of “good cause” for the issuance of any type of

14   carry license whether for concealed carry or open carry.

15             190. Defendant Becerra, dubbed “The Enemy of the Second Amendment” 2, has

16   consistently taken steps in his professional capacity to restrict Second Amendment rights.

17             191. A non-prohibited person should not face criminal prosecution simply because s/he

18   has made the tactical decision to carry a lawfully owned firearm in the small of the back holster,

19   in a pocket, or underneath a sweater or jacket.

20             192. Concealed carry is the universally preferred method of law-abiding individuals,

21   including Plaintiffs, to carry a firearm, for reasons including tactical advantage over an attacker,

22   convenience of carry location, accessibility to one’s firearm for self-defense, and practical

23   considerations relating to one’s wardrobe.

24             193. With the commencement of governmental regulation of the possession of firearms,

25   legislative statutes and judicial case law have unconstitutionally redefined the term “concealed”.

26   “Concealment” was historically synonymous with an intention to hide or cover up forbidden

27   conduct and/or objects, denoting malintent and a criminal mens rea.

28   2
         NRA-ILA January 7, 2017.
                                                 23
                     __________________________________________________________
                                       FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 24 of 38

 1           194. An individual who is lawfully carrying a firearm on their person in public – whether

 2   openly such that the firearm can be readily seen, or in a waistband holster covered by a winter

 3   jacket – is simply “carrying” their firearm. An individual exercising their right to self-protection

 4   has no malintent and no intention to use their firearm to commit a crime.

 5           195. The definition of “open carry” or “exposed carry” cannot be conclusively

 6   established and creates an unlawful legal burden and risk of criminal prosecution on the law-

 7   abiding individual. An individual with a duly-issued open carry license who puts on a coat in the

 8   wintertime, is now ‘concealing’ his firearm. A woman wearing a dress upon which it would be

 9   impossible to secure a firearm “exposed”, will necessarily be stripped of the right to protect

10   herself in public because she will be prosecuted as a criminal if she carries her firearm holstered

11   underneath her dress or in her purse.

12           196. In 1863, California passed legislation banning concealed carry of firearms due to the

13   high rate of crime during the Gold Rush. 3 As the San Francisco newspaper The Daily Alta

14   California explained it:

15           “During the thirteen years that California has been a State, there have been more deaths

16   occasioned by sudden assaults with weapons previously concealed about the person of the

17   assailant or assailed, than by all other acts of violence which figure on the criminal calendar….

18   Heretofore there has been no law passed which would remedy the evil. Public opinion, as

19   expressed through the action of our legislators, seems to have sanctioned the custom, barbarous

20   though it be. For many sessions prior to the last, ineffectual efforts were made to enact some

21   statute which would effectually prohibit this practice of carrying concealed weapons. A radical

22   change of public sentiment demanded it, but the desired law was not passed until the last

23   Legislature, by a handsome majority, enacted the subjoined act, entitled “An Act to prohibit the

24   carrying of concealed weapons.”

25           197. Only 7 years later, California repealed the concealed carry ban. The Sacramento

26   Daily Union published an editorial discussing the 1870 repeal of the concealed-carry ban:

27
     3
      NRA Institute for Legislative Action, Tuesday January 1, 2013, citing, “Three Years in California”, Borthwick, J.D.
28   (1857); Gunfighters, Highwaymen, & Vigilantes”, McGrath, Roger (1984).
                                                24
                    __________________________________________________________
                                          FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 25 of 38

 1              “There is reason to believe it was generally observed by the vast majority of good

 2   citizens. There is as good reason to believe it was not observed by the vast majority of roughs,

 3   fighting men, and predatory characters. In many cases of assault between quiet citizens and these

 4   last named characters, it was found that the good citizen had to defend himself unarmed against

 5   the predacious one with arms, the former suffering for his respect of the law. It was also found

 6   that the police were apt to arrest any quiet citizen on whom they discovered concealed weapons,

 7   while they paid little attention to the roughs who were known to carry arms habitually.” 4

 8              198. Criminals, by definition, do not follow the law. No purpose is served by restricting

 9   law-abiding people from carrying their firearms in the manner they feel most comfortable and are

10   better able tactically to protect themselves.

11              199. “Laws preventing law-abiding citizens from carrying firearms for self-protection…

12   become an abomination in practice…plac[ing] the peaceful citizen completely at the mercy of a

13   class whose offenses against order it was intended to check, but did not, owing to the remissness

14   in duty of the guardians of the law.” Sacramento’s experience was the immediate cause of the

15   “repealing movement … where bands of armed roughs, scorning the law against carrying

16   concealed weapons, were perpetrating highway robberies on quiet, unarmed citizens, who could

17   not prepare for self-defense without danger of being arrested and fined every day.”

18              200. “The editorial acknowledged that one of the good things hoped for had happened in

19   the intervening months:

20              “It was reasoned with much plausibility that if the roughs once knew that quiet citizens

21   might prepare to defend themselves without danger of being punished for misdemeanor, the bare

22   suspicion that such a person had about him a weapon would disarm the roughs and prevent

23   robberies. This has in fact been one of the results.”

24              201. Arguing against the reasons, the State of California repealed the ban on concealed

25   carry. The Daily Alta newspaper editorialized, in part, “To put a thing in its customary and

26   convenient receptacle is not concealment. Concealment is a matter of motive…” 5

27
     4
         NRA Institute for Legislative Action, Tuesday January 1, 2013.
28   5
         NRA Institute for Legislative Action, Tuesday January 1, 2013, citing, The Daily Alta California, 1869.
                                                  25
                      __________________________________________________________
                                             FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 26 of 38

 1            202. California Penal Code §25850 makes it a crime to carry a loaded firearm on one’s

 2   person or in a vehicle, without regard to whether it is carried concealed or openly, while in any

 3   public place or on any public street in an unincorporated city, or any public place or public street

 4   in a prohibited area of an unincorporated territory.

 5            203. Plaintiffs seeks to carry their firearms in public in the manner of their choosing,

 6   concealed or open, throughout the State of California.

 7            204. The Second Amendment includes the right to carry a firearm in public. If an

 8   individual is not prohibited by state or federal law from possessing firearms, the government

 9   violates the Second Amendment by dictating and/or controlling how that person carries, wears, or

10   otherwise possesses his/her firearm in public.

11            205. By eliminating Plaintiffs’ ability to choose how to defend themselves in public and

12   their tactical decision-making ability regarding how to carry their firearms, California’s firearm

13   licensing scheme unlawfully burdens and infringes upon Plaintiffs’ Second Amendment rights.

14            206. There is no legitimate, measurable, or quantifiable impact on public safety that

15   justifies California’s interference with Plaintiffs’ ability to choose how to carry their firearms for

16   self-defense in public – and even of there were, the Supreme Court has conclusively rejected

17   public safety “interest balancing” when it comes to Second Amendment rights. See, Rogers,

18   supra.

19            207. California’s firearm licensing scheme interfering with the manner in which non-

20   prohibited people carry his/her firearm in public should be declared a violation of the Second

21   Amendment, enjoined from enforcement, and stricken as unconstitutional.

22             Open Carry License Restriction by County of Issuance and Population Size

23                                     Violates the Second Amendment

24            208. A license to carry a handgun loaded and exposed can only be applied for in counties

25   with a population under 200,000. See, § 26150 (b) and §26155 (b).

26            209. An open carry license issued under § 26150 (b) and § 26155 (b) is only valid in the

27   county of issuance.

28
                                               26
                   __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 27 of 38

 1          210. The geographical and population restrictions of § 26150 (b) and § 26155 (b) violate

 2   the Second Amendment by forcing Plaintiffs to choose between being criminally prosecuted

 3   under § 25820 (carrying a loaded handgun) or § 26350 (if carrying open and unloaded) or

 4   exercising their preexisting rights as protected by the Second Amendment.

 5          211. If an individual who is duly issued an open carry license carries his firearm loaded

 6   and exposed in a county other than his county of residence (the county of issuance) he will be

 7   subject to criminal penalties and sanctions, up to and including imprisonment. (Penal Code §

 8   25850).

 9          212. Individuals who are issued an open carry license in their home county are rendered

10   unarmed and defenseless when traveling to any other part of California.

11          213. If Plaintiffs are issued an open carry license and thereafter choose to leave their

12   firearms home while traveling to other counties in California, they will be left defenseless and

13   unarmed.

14          214. While governmental regulations on sensitive areas, such as schools and courthouses

15   have been upheld by the courts as presumptively lawful (Heller, 554 US at 626), California’s

16   broad and overreaching geographical (1) limitation on the validity of open carry licenses; and (2)

17   ban on the issuance of an open carry license based on population size, eviscerates a core right of

18   the individual to “open carry” for self-protection outside of the home.

19          215. Restricting the open carry of firearms from entire counties in the state based on

20   population size unlawfully implicates a core Second Amendment right, serves no legitimate

21   governmental interest, and has no provable or quantifiable effect on public safety – and even if it

22   did, the Supreme Court has definitively rejected public safety interest balancing in Second

23   Amendment analyses. See, Rogers, supra.

24          216. To the contrary, the danger to the individual and need for the protections of the

25   Second Amendment increase in direct proportion to the increase in population density, due to the

26   corresponding increase in criminals and criminal activity in highly populated areas. Preventing

27   open carry by law-abiding individuals in high crime/highly populated areas does not increase

28   public safety. To the contrary, the open carry of firearms by law-abiding people in highly
                                                      27
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 28 of 38

 1   populated, high crime areas will decrease the rate of criminal activity.

 2          217. California’s firearm licensing scheme restricting the open carriage of firearms from

 3   entire counties in the state based on population size should be declared a violation of the Second

 4   Amendment, enjoined from enforcement, and stricken as unconstitutional.

 5                   California’s Unloaded Carry Restrictions Are Unconstitutional

 6                                    (Second Amendment Violation)

 7          218. A core right of the Second Amendment is the right of the law-abiding individual to

 8   carry a firearm (“bear arms”) outside of the home. See cases cited, supra. An open carry license

 9   issued under § 26150(b) or § 26155(b) would permit Plaintiffs to carry a firearm in public

10   “loaded and exposed”.

11          219. California Penal Code § 26350 makes it a crime to open carry an unloaded handgun,

12   whether on one’s person, inside a vehicle, or on a vehicle. A violation of § 26350 carries penalties

13   of imprisonment up to one year and/or fines.

14          220. Should Plaintiffs be issued open carry licenses and encounter a circumstance

15   wherein their respective handguns are in an unloaded state while in public, Plaintiffs would face

16   criminal prosecution and penalties, including imprisonment.

17          221. Should Plaintiffs be issued open carry licenses, they may also face circumstances

18   wherein they possess their handgun inside of their respective vehicles in an unloaded state and

19   would therefore face criminal prosecution and penalties including imprisonment under Penal

20   Code § 26350.

21          222. The enforcement of § 26350 against individuals who are licensed to carry a handgun

22   loaded and exposed violates the Second Amendment as an infringement on the manner in which

23   an individual chooses to protect himself/herself outside of the home.

24          223. Likewise, the enforcement of § 26350 against individuals who are not otherwise

25   prohibited under state or federal law from possessing, receiving, owning, or purchasing a firearm

26   violates the Second Amendment.

27          224. California Penal Code § 26350 should be declared unconstitutional as applied to

28   open carry licensees, enjoined from enforcement, and stricken as unconstitutional.
                                                   28
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 29 of 38

 1                                               Penal Code § 25850

 2                                        Violates the Second Amendment

 3          225. Penal Code § 25850 criminalizes the possession of a loaded firearm, open or

 4   concealed.

 5          226. The prosecution of individuals who are not otherwise prohibited under state or

 6   federal law from possessing, receiving, owning, or purchasing a firearm violates the Second

 7   Amendment.

 8          227. California Penal Code § 25850 should be declared unconstitutional as applied to

 9   individuals who are not otherwise prohibited under state or federal law from possessing,

10   receiving, owning, or purchasing a firearm, enjoined from enforcement, and stricken as

11   unconstitutional.

12                              DECLARATORY JUDGMENT ALLEGATIONS

13   228. There is an actual and present controversy between the parties. Plaintiffs contend their

14   Second Amendment rights were violated in that: (1) California Penal Codes § 26150 and § 26155

15   violate the fundamental right to self-protection by carrying handguns outside of the home by (i)

16   imbuing the licensing authorities with discretion to deny handgun carry licenses even where the

17   applicant is not prohibited under state or federal law from possessing, receiving, owning, or

18   purchasing a firearm under the language “may issue”; (ii) empowering licensing authorities to

19   deny handgun carry licenses based on a subjective opinion that an applicant does not possess

20   “good moral character” even where the applicant is not prohibited under state or federal law from

21   possessing, receiving, owning, or purchasing a firearm; (iii) requiring “good cause” for the

22   issuance thereof; (iv) arbitrarily and subjectively demarcating the manner in which individuals

23   choose to carry, wear, and possess their firearms for self-protection outside of the home; (v)

24   empowering the licensing authority to decide for the applicant how s/he can carry, wear, and

25   possess their firearms for self-protection outside of the home; (vi) restricting the authority and

26   validity of open carry licenses to the county of issuance; (vii) restricting open carry to counties

27   based on population size; (viii) imbuing the licensing authorities with discretion to deny an

28   application for an open carry license; (2) California Penal Code § 26350 criminalizes the open
                                                      29
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 30 of 38

 1   carriage of an unloaded handgun by non-prohibited persons for self-protection outside of the

 2   home; (3) California Penal Code § 25850 violates the right of non-prohibited persons to carry a

 3   loaded handgun in public for self-protection, whether open or concealed carry; (4) that California

 4   Penal Code § 25850 violates the right of individuals who possess an open carry license to self-

 5   protection outside of the county of issuance.

 6          229. Defendant denies these contentions.

 7          230. Plaintiffs seek a judicial declaration that California Penal Codes § 26150,

 8   § 26155, § 25850, and § 26350 violate Plaintiffs’ Second Amendment rights in the manner

 9   described in detail herein.

10          231. Plaintiffs also seek a judicial declaration that California’s licensing scheme violates

11   Plaintiffs’ Second Amendment rights to carry a handgun for self-protection outside of the home,

12   whether open or concealed, loaded, or unloaded.

13          232. Plaintiffs should not have to risk criminal prosecution in order to exercise the core

14   fundamental rights detailed herein.

15                                  INJUNCTIVE RELIEF ALLEGATIONS

16          233. Plaintiffs are being continuously injured, in fact, by the violation of the preexisting

17   rights protected by the Second Amendment as a result of (1) Defendant’s enforcement of the

18   “may issue a license” language of Penal Codes § 26150 (a) and § 26155 (a) leaving issuance of a

19   handgun carry license to the subjective whims of the licensing authority even where an

20   investigation by the California DOJ has determined that the applicant is not prohibited by state or

21   federal law from possessing, receiving, owning, or purchasing a firearm; (2) Defendant’s

22   enforcement of the “moral character” language of Penal Codes § 26150 (a) and § 26155 (a)

23   leaving issuance of a handgun carry license to the subjective whims of the licensing authority

24   even where an investigation by the California DOJ has determined that the applicant is not

25   prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm; (3)

26   Defendant’s enforcement of the requirement that an applicant demonstrate “good cause” for the

27   issuance of a license to carry a handgun for self-protection outside of the home, whether open

28   carry or concealed carry; (4) Defendant’s enforcement of the “may issue a license” language of
                                                     30
                  __________________________________________________________
                                     FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 31 of 38

 1   Penal Codes § 26150 (b) and § 26155 (b) imbuing discretion in the licensing authority decide the

 2   “format” of a carry license, by which the government dictates how an applicant can and cannot

 3   wear, carry, and possess a handgun for self-protection outside of the home; (5) Defendant’s

 4   enforcement of California Penal Codes § 26150 and § 26155 restricting the authority and validity

 5   of open carry licenses to the county of issuance; (6) Defendant’s enforcement of California Penal

 6   Codes § 26150 and § 26155 banning the open carriage of firearms in counties with a population

 7   over 200,000 persons and/or based on population size; (7) Defendant’s enforcement of the “may

 8   issue” language of California Penal Codes § 26150 (b) (2) and § 26155 (b) (2) leaving the

 9   issuance of an open carry license to the discretion of the licensing authority; (8) Defendant’s

10   enforcement of California Penal Code § 26350 criminalizing the open carriage of a unloaded

11   handgun by a non-prohibited person for self-protection outside of the home; (9) Defendant’s

12   enforcement of California Penal Code § 25850 criminalizing the possession of a loaded firearm,

13   whether concealed or open, by a non-prohibited person; (10) Defendant’s enforcement of

14   California Penal Code § 25850 criminalizing the open carriage of a loaded firearm outside of the

15   county of issuance.

16           234. Plaintiffs should not have to risk criminal prosecution in the exercise of their

17   fundamental right to self-protection outside of the home.

18           235. Defendant denies the contentions stated herein.

19                                                 COUNT I

20                                 “May Issue” Discretionary Authority

21                                       § 26150 (a) and § 26155 (a)

22           236. Repeats and realleges paragraphs “1” through and including “235” as if set forth in

23   their entirety herein.

24           237. The discretionary language “may issue a license” to carry in California Penal Codes

25   § 26150 (a) and § 26155 (a) violates the Second Amendment.

26           238. Under the theory that Defendant is liable to Plaintiffs for violations of their

27   constitutional rights pursuant to 42 U.S.C. §1983.

28
                                              31
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 32 of 38

 1                                                COUNT II

 2                                   “Moral Character” Determination

 3                                   § 26150 (a) (1) and § 26155 (a) (1)

 4           239. Repeats and realleges paragraphs “1” through and including “238” as if set forth in

 5   their entirety herein.

 6           240. The “good moral character” determination by a licensing authority in California

 7   Penal Code § 26150 (a) (1) and § 26155 (a) (1) violates the Second Amendment.

 8           241. Under the theory that Defendant is liable to Plaintiffs for violations of their

 9   constitutional rights pursuant to 42 U.S.C. §1983.

10                                                COUNT III

11                                       “Good Cause” Requirement

12                                   § 26150 (a) (1) and § 26155 (a) (1)

13           242. Repeats and realleges paragraphs “1” through and including “241” as if set forth in

14   their entirety herein.

15           243. The “good cause” requirement of California Penal Codes § 26150 (a) and § 26155 (a)

16   for the issuance of license to carry a handgun for self-protection outside of the home violates the

17   Second Amendment.

18           244. Under the theory that Defendant is liable to Plaintiffs for violations of their

19   constitutional rights pursuant to 42 U.S.C. §1983.

20                                                COUNT IV

21        Discretionary Authority to Dictate How Handgun is Carried, Possessed and Worn

22                                      of § 26150 (b) and § 26155 (b)

23           245. Repeats and realleges paragraphs “1” through and including “244” as if set forth in

24   their entirety herein.

25           246. California Penal Codes § 26150 (b) and § 26155 (b) violate the Second Amendment

26   by imbuing the government with the discretion to decide for an individual how they can and

27   cannot carry, wear, and possess a lawfully owned handgun for self-protection outside of the

28   home.
                                              32
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 33 of 38

 1           247. Under the theory that Defendant is liable to Plaintiffs for violations of their

 2   constitutional rights pursuant to 42 U.S.C. §1983.

 3                                                COUNT V

 4                            Limitation of the Type of Carry License to be Issued

 5                                        § 26150 (b) and § 26155 (b)

 6           248. Repeats and realleges paragraphs “1” through and including “247” as if set forth in

 7   their entirety herein.

 8           249. California Penal Codes § 26150 (b) and § 26155 (b) violate the Second Amendment

 9   by issuing a license to carry a handgun “in either of the following formats” - concealed carry or

10   open carry - but not both.

11           250. Under the theory that Defendant is liable to Plaintiffs for violations of their

12   constitutional rights pursuant to 42 U.S.C. §1983.

13                                                    COUNT VI

14                                    Open Carry License Restriction by County

15                                     § 26150 (b) (2) and § 26155 (b) (2)

16           251. Repeats and realleges paragraphs “1” through and including “250” as if set forth in

17   their entirety herein.

18           252. California Penal Codes § 26150 (b) (2) and § 26155 (b) (2) violate the Second

19   Amendment by restricting the validity and authority of an open carry license to the county of

20   issuance.

21           253. Under the theory that Defendant is liable to Plaintiffs for violations of their

22   constitutional rights pursuant to 42 U.S.C. §1983.

23                                                   COUNT VII

24                                Open Carry License Restriction by Population Size

25                                     § 26150 (b) (2) and § 26155 (b) (2)

26           254. Repeats and realleges paragraphs “1” through and including “253” as if set forth in

27   their entirety herein.

28
                                              33
                  __________________________________________________________
                                       FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 34 of 38

 1           255. California Penal Codes § 26150 (b) and § 26155 (b) violate the Second Amendment

 2   by restricting the open carriage of firearms to counties by population size, to wit, under 200,000

 3   persons.

 4           256. Under the theory that Defendant is liable to Plaintiffs for violations of their

 5   constitutional rights pursuant to 42 U.S.C. §1983.

 6                                                   COUNT III

 7                                “May Issue” Language for Open Carry License

 8                                           § 26150 (b) and § 26155 (b)

 9           257. Repeats and realleges paragraphs “1” through and including “258” as if set forth in

10   their entirety herein.

11           258. The discretionary language of California Penal Codes § 26150 (b) and § 26155 (b)

12   that a license to carry open and exposed “may issue” violates the Second Amendment.

13           259. Under the theory that Defendant is liable to Plaintiffs for violations of their

14   constitutional rights pursuant to 42 U.S.C. §1983.

15                                                    COUNT IX

16                             Penal Code § 26350 Violates the Second Amendment

17           260. Repeats and realleges paragraphs “1” through and including “259” as if set forth in

18   their entirety herein.

19           261. Defendant’s enforcement of Penal Code § 26350, criminalizing the open carriage of

20   an unloaded firearm, against individuals who are not prohibited by state or federal law from

21   possessing, receiving, owning, or purchasing a firearm, violates the Second Amendment.

22           262. Under the theory that Defendant is liable to Plaintiffs for violations of their

23   constitutional rights pursuant to 42 U.S.C. §1983.

24                                                    COUNT X

25                             Penal Code § 25850 Violates the Second Amendment

26           263. Repeats and realleges paragraphs “1” through and including “262” as if set forth in

27   their entirety herein.

28
                                              34
                  __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 35 of 38

 1           264. Defendant’s enforcement of Penal Code § 25850, criminalizing the possession of a

 2   loaded firearm, open or concealed, against individuals who are not prohibited by state or federal

 3   law from possessing, receiving, owning, or purchasing a firearm, violates the Second

 4   Amendment.

 5           265. Under the theory that Defendant is liable to Plaintiffs for violations of their

 6   constitutional rights pursuant to 42 U.S.C. §1983.

 7                                                    COUNT XI

 8                             Penal Code § 25850 Violates the Second Amendment

 9           266. Repeats and realleges paragraphs “1” through and including “265” as if set forth in

10   their entirety herein.

11           267. Defendant’s enforcement of Penal Code § 25850, criminalizing the licensed open

12   carriage of a loaded firearm outside of the county of issuance, violates the Second Amendment.

13           268. Under the theory that Defendant is liable to Plaintiffs for violations of their

14   constitutional rights pursuant to 42 U.S.C. §1983.

15                                            PRAYER FOR RELIEF

16           WHEREFORE, Plaintiffs request that judgment be entered in their favor and against

17   Defendant as follows:

18               •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

19               servants, employees, and all persons acting in concert with Defendant who receive

20               actual notice of the injunction, from exercising any discretion to deny an application

21               for a license to carry a handgun under Penal Codes § 26150 and § 26155 for self-

22               protection outside of the home by an applicant who is not prohibited by state or federal

23               law from possessing, receiving, owning, or purchasing a firearm;

24               •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

25               servants, employees, and all persons acting in concert with Defendant who receive

26               actual notice of the injunction, from exercising any discretion to deny an application

27               for an open carry license under Penal Codes § 26150 and § 26155 for self-protection

28
                                                 35
                     __________________________________________________________
                                      FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 36 of 38

 1            outside of the home by an applicant who is not prohibited by state or federal law from

 2            possessing, receiving, owning, or purchasing a firearm;

 3            •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

 4            servants, employees, and all persons acting in concert with Defendant who receive

 5            actual notice of the injunction, from enforcing the “may issue”, “moral character” and

 6            “good cause” language for the issuance of license to carry a handgun for self-

 7            protection outside of the home as provided for in California Penal Codes § 26150 (a)

 8            and § 26155 (a) by an individual who is not prohibited by state or federal law from

 9            possessing, receiving, owning, or purchasing a firearm;

10            •     An Order preliminarily and permanently enjoining Defendant, his officers, agents,

11            servants, employees, and all persons acting in concert with Defendant who receive

12            actual notice of the injunction, from enforcing the “may issue”, “moral character” and

13            “good cause” language for the issuance of an open carry handgun license for self-

14            protection outside of the home as provided for in California Penal Codes § 26150 (a)

15            and § 26155 (a) by an individual who is not prohibited by state or federal law from

16            possessing, receiving, owning, or purchasing a firearm;

17            •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

18            servants, employees, and all persons acting in concert with Defendant who receive

19            actual notice of the injunction, from enforcing the “county of issuance” limitation of

20            the validity and effectiveness of open carry licenses as provided for in California Penal

21            Codes § 26150 (b) and § 26155 (b);

22            •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

23            servants, employees, and all persons acting in concert with Defendant who receive

24            actual notice of the injunction, from enforcing the restriction on the issuance of open

25            carry licenses (i) based on county population size and (ii) to “counties having a

26            population less than 200,000” as provided for in California Penal Codes § 26150 (b)

27            and § 26155 (b);

28
                                              36
                  __________________________________________________________
                                   FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 37 of 38

 1            •    An Order preliminarily and permanently enjoining Defendant, his officers, agents,

 2            servants, employees, and all persons acting in concert with Defendant who receive

 3            actual notice of the injunction, from enforcing California Penal Codes § 25850 and

 4            § 26350 against individuals who carry a handgun for self-protection outside of the

 5            home who are not prohibited by state or federal law from possessing, receiving,

 6            owning, or purchasing a firearm;

 7            •    An Order preliminarily and permanently enjoining Defendant, their officers,

 8            agents, servants, employees, and all persons acting in concert with Defendant who

 9            receive actual notice of the injunction, from exercising discretion, interfering with

10            and/or infringing upon the manner in which law-abiding individuals wear, carry, and

11            possess their firearm in public under California Penal Codes § 26150 (b) and § 26155

12            (b) by delineating between open carry and concealed carry licenses;

13            •    A declaration that the discretionary “moral character”, “good cause”, and “may

14            issue” language of California Penal Codes § 26150 and § 26155 violates the Second

15            Amendment;

16            •    A declaration that the discretionary “moral character”, “good cause”, and “may

17            issue” language of Penal Codes § 26150 and § 26155 violates the Second Amendment

18            as applied to open carry licenses;

19            •    A declaration that California Penal Codes § 26150 and § 26155 are

20            unconstitutional and unenforceable as written generally and as applied to Plaintiffs and

21            all individuals are not prohibited by state or federal law from possessing, receiving,

22            owning, or purchasing a firearm;

23            •    A declaration that California Penal Codes § 25850 and § 26350 are

24            unconstitutional as applied to individuals who are not prohibited by state or federal

25            law from possessing, receiving, owning, or purchasing a firearm;

26            •    A declaration that California Penal Codes § 25850 and § 26350 are

27            unconstitutional as applied to individuals who have been issued a license to carry a

28            handgun;
                                              37
                  __________________________________________________________
                                   FIRST AMENDED COMPLAINT
     Case 2:19-cv-00617-KJM-AC Document 34 Filed 09/21/20 Page 38 of 38

 1             •    A declaration that California Penal Codes § 25850 and § 26350 are unenforceable

 2             against law-abiding individuals who have been issued an open carry license;

 3             •    Reasonable statutory attorney’s fees, costs, and disbursements, under 42 USC

 4             § 1988 and any other applicable law; and

 5             •    Grant such further and alternative relief as the Court deems just and proper.

 6   Respectfully submitted,
 7   Dated: September 20, 2020                            THE BELLANTONI LAW FIRM, PLLC
 8

 9                                                        ___/s/ Amy L. Bellantoni, Esq._________
                                                          Amy L. Bellantoni
10
                                                          Attorney for Plaintiffs
11                                                        Pro Hac Vice
                                                          Email: abell@bellantoni-law.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               38
                   __________________________________________________________
                                    FIRST AMENDED COMPLAINT
